Exhibit 99.1 This presentation includes forward-looking statements which reflect the Company’s current views with respect to future events and financial performance, but involve uncertainties that could significantly impact results. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for such forward-looking statements. Safe Harbor Statement Who We Are Since 1966, Met-Pro Corporation has been a leading global provider of superior, value-added, synergistic solutions, products and systems that include: •filtration and purification equipment for air, water and harsh corrosive liquids; •fluid handling equipment for water, saltwater, corrosive, abrasive and high-temperature liquids; and •proprietary water treatment chemicals that address the world’s growing need for clean air and water, reduced energy consumption and improved operating efficiencies. Fume Hood Exhaust & Control Systems Municipal, Industrial & Commercial Water Treatment Dust Collection & Product Recovery Solutions Air Quality & Odor Control Solutions VOC Removal Solutions Industrial & Residential Filter Solutions Industrial Filter Systems Process & High Temperature Metallic Pumps Corrosion Resistant FRP Pumps Corrosion Resistant Thermoplastic Pumps Products and Solutions Environmental, Energy & Process Improvement Solutions Customers & Major Markets §Over 8,000 active customers -Well-diversified cross-section of industries including Fortune 1000 companies §Major markets include: -Pharmaceutical -Chemical/petrochemical -Food processing -Metal finishing -Saltwater aquariums -Refinery -Semiconductor/electronics -Municipalities -Universities -Hospitals/public health -Government facilities No One Customer Accounts for More Than 10% of Met-Pro’s Business Our Growth Strategy •Capitalize on global niche-oriented growth opportunities through: –strong customer focus –geographic expansion –new product introductions –accretive acquisitions –technology licensing and strategic business partnerships •Optimize synergies within Met-Pro •Leverage existing relationships Growth Drivers •Growing global demand for “green” manufacturing processes •Increasing regulatory requirements limiting the amount of pollution discharge into the air and/or water •Geographical market expansion •Continual need for new products and solutions to meet ever changing regulations and process requirements •Maintenance, repair, upgrade and retrofit opportunities from growing installed base Margin Improvement Strategies •Expand operating margin through: –pricing power –single source solutions –global sourcing –volume discounts –consolidation –leverage of operating expenses –improved project execution –lean enterprise/continuous improvement –disciplined cost management Looking Ahead Our Market Focused Evolution Traditional product push approach Solutions provider approach within BUs Market served growth platforms Met-Pro Growth Platforms Allow us to leverage our business unit capabilities, but manage from a market served perspective Keystone Mefiag Met-Pro GPS Met-Pro EAS Pristine Strobic Air Air Alternative Energy Specialty Liquids Water Business Unit Platform Product Recovery/ Pollution Control 43.5% Filtration/ Purification 10.4% Fluid Handling 33.2% Mefiag Filtration
